FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          February 22, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-6170
                                                   (D.C. No. 5:19-CR-00082-SLP-1)
 ERIC MAURICE HARPER,                                        (W.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before TYMKOVICH, Chief Judge, HOLMES and MORITZ, Circuit Judges.
                 _________________________________

      Eric Harper pleaded guilty to distributing methamphetamine. In determining

the advisory sentencing-guidelines range, the district court classified Mr. Harper as a

career offender. Mr. Harper disputes his career-offender classification and seeks to

appeal. But his plea agreement included a broad waiver of his appellate rights, and

the government moves to enforce the waiver. We grant the motion.

      We will enforce an appellate waiver if (1) “the disputed appeal falls within”

the waiver’s scope; (2) “the defendant knowingly and voluntarily waived his

appellate rights”; and (3) enforcing the waiver would not “result in a miscarriage of



      *
        This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
justice.” United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc)

(per curiam). Mr. Harper does not dispute that his appeal fits within the scope of his

waiver or that his waiver was knowing and voluntary. He contends only that

enforcing his waiver would result in a miscarriage of justice.

       Enforcing an appeal waiver causes a miscarriage of justice if (1) “the district

court relied on an impermissible factor such as race”; (2) ineffective assistance of

counsel in negotiating the waiver renders it invalid; (3) “the sentence exceeds the

statutory maximum”; or (4) “the waiver is otherwise unlawful,” seriously affecting

the fairness, integrity, or public reputation of judicial proceedings. Id. at 1327

(internal quotation marks omitted).

       Mr. Harper contends that the district court’s alleged error in classifying him as

a career offender renders his waiver unlawful. Our precedent requires us to reject

this argument. At bottom, Mr. Harper alleges that the district court committed a legal

error when it calculated his sentencing-guidelines range. And our cases make clear

that the exception Mr. Harper invokes “looks to whether the waiver itself is unlawful,

not to whether another aspect of the proceeding may have involved legal error.”

United States v. Smith, 500 F.3d 1206, 1213 (10th Cir. 2007) (citation and internal

quotation marks omitted); see also United States v. Sandoval, 477 F.3d 1204, 1208

(10th Cir. 2007) (“Our inquiry is not whether the sentence is unlawful, but whether

the waiver itself is unlawful because of some procedural error or because no waiver

is possible.”).



                                            2
      Mr. Harper’s reading of Hahn does not persuade us otherwise. Mr. Harper

argues that Hahn looked “to the error alleged when analyzing the otherwise unlawful

factor.” Resp. at 6. But this argument relies on Part III.C of Hahn’s per curiam

opinion, “an opinion concurring in the result” that did not receive a majority of the

court’s votes. Hahn, 359 F.3d at 1318.

      Our precedent is clear: “To allow alleged errors in computing a defendant’s

sentence to render a waiver unlawful would nullify the waiver based on the very sort

of claim it was intended to waive.” Smith, 500 F.3d at 1213. Enforcing Mr. Harper’s

appellate waiver will not result in a miscarriage of justice.

      We grant the government’s motion to enforce the appellate waiver and dismiss

this appeal.


                                             Entered for the Court
                                             Per Curiam




                                            3